IN THE
                         TENTH COURT OF APPEALS

                               No. 10-20-00249-CV

JONATHAN FORBES AND LONE STAR
PRODUCTS & EQUIPMENT, LLC,
                                                          Appellants
v.

CALDWELL AUTOMOTIVE PARTNERS, LLC,
LONE STAR PRODUCTS PLUS, LLC,
CAP FLEET UPFITTERS, LLC,
                                                          Appellees



                          From the 335th District Court
                             Burleson County, Texas
                              Trial Court No. 30011


                         MEMORANDUM OPINION


      Caldwell Automotive Partners, LLC, Lone Star Products Plus, LLC, and CAP Fleet

Upfitters, LLC (collectively, Caldwell) sued Jonathan Forbes (Forbes) over a business

dispute. Caldwell’s lawsuit asserts several claims for relief against Forbes, including

breach of contract, breach of fiduciary duty, tortious interference, conversion, and

fraudulent inducement, among others. Caldwell also requested that the trial court enter
a temporary injunction enjoining Forbes from engaging in certain business activity. Lone

Star Products and Equipment, LLC, (Lone Star) intervened and asserted a claim against

Caldwell for breach of a partnership agreement. Lone Star additionally requested that

the trial court issue orders to accomplish winding up of a partnership and for an

accounting. The trial court issued a temporary injunction against Forbes and Lone Star

after a hearing in which sworn testimony was presented. Forbes and Lone Star bring this

interlocutory appeal contesting the entry of the temporary injunction and request an

emergency stay of the temporary injunction. We will reverse and remand.

       By four issues, Forbes and Lone Star challenge the trial court’s issuance of the

temporary injunction. They assert the trial court abused its discretion in granting the

temporary injunction because (1) Caldwell’s pleadings were not verified, (2) no bond was

set or required, (3) Caldwell failed to show that it would suffer probable, imminent, and

irreparable injury, and (4) the temporary injunction placed a restraint on Forbes and Lone

Star greater than reasonably necessary to protect Caldwell’s legitimate goodwill

expectations.

       It is within a trial court’s sound discretion whether to grant or deny a temporary

injunction. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). We will review,

under an abuse-of-discretion standard, the trial court’s grant of a temporary injunction.

Id. We will reverse an order granting injunctive relief only if the trial court abused its

discretion. Id. As the reviewing court, we must not substitute our judgment for the trial


Forbes v. Caldwell                                                                  Page 2
court's judgment unless the trial court's action was so arbitrary that it exceeded the

bounds of reasonable discretion. Id.

       We will first address Forbes’s and Lone Star’s second issue in which they argue

that the trial court erred in granting the temporary injunction without setting a bond.

       Rule 684 of the Texas Rules of Civil Procedure provides: “In the order granting

any temporary restraining order or temporary injunction, the court shall fix the amount

of security to be given by the applicant. . . .” TEX. R. CIV. P. 684. An order of injunction

issued without fixing the amount of security is void on its face because the provisions of

Rule 684 are mandatory. Ex parte Lesher, 651 S.W.2d 734, 736 (Tex. 1983). An agreed

temporary injunction is void absent explicit waiver of the protection of a bond. Chambers

v. Rosenberg, 916 S.W.2d 633, 635 (Tex. App.—Austin 1996, writ denied) (per curiam).

       The trial court granted a temporary injunction in favor of the three entities we refer

to as Caldwell against Forbes and Lone Star, but the trial court did not fix the amount of

security to be given by Caldwell. The order granting temporary injunction issued by the

trial court states: “As agreed by the parties in the Employee Confidentiality and Non-

Solicitation Agreement, no bond shall be required for this Order to be effective.” During

the hearing on the application for temporary injunction, the trial court admitted the above

referenced Employee Confidentiality and Non-Solicitation Agreement that included the

following provision:

             3. Miscellaneous. (a) Upon failure of Employee to comply with the
       terms and conditions of this Agreement at any time, (1) the term of the
Forbes v. Caldwell                                                                     Page 3
       covenants set forth in this Agreement will be extended by the period of the
       duration of such breach; (2) the Company will be entitled to receive from
       Employee any and all damages, losses or expenses related thereto or arising
       therefrom; and (3) the Company will be entitled to obtain injunctive or
       other equitable relief to restrain any breach or threatened breach or
       otherwise to specifically enforce the provisions of this Agreement without
       the necessity of the Company posting a bond, which extraordinary relief
       shall be cumulative to, but not in limitation of, any other remedies that may
       be available. This Agreement is the final, complete and exclusive statement
       of the understanding and agreement between the parties with relation to
       the subject matter of this Agreement. There are no oral understandings or
       agreements covering the same subject matter as this Agreement. The failure
       to insist, in one or more instances, on performance of any of the terms or
       conditions of this Agreement does not constitute a waiver of future
       performance required by that term or condition. If a court concludes that
       any restriction contained herein is unenforceable or overbroad, then such
       restriction will be reduced by eliminating the unenforceable or overbroad
       portion, or both, so that the restriction and the remaining provisions hereof
       may be enforced to the fullest extent permitted by law. This Agreement is
       governed by Texas law, without regard to the conflicts of laws principles
       thereof. Harris County and the State of Texas shall be the venue for any
       proceeding as between the parties that may be brought in connection with
       this Agreement. THE PARTIES HEREBY WAIVE THE RIGHT TO A JURY
       TRIAL. [Emphasis added.]

       Forbes acknowledged he signed the Employee Confidentiality and Non-

Solicitation Agreement, which was entered into by himself and Caldwell Automotive

Partners, LLC. The initial paragraph of the agreement identifies the parties to the

agreement as Forbes and Caldwell Automotive Partners, a Texas limited liability

company. Appellees, Lone Star Products Plus, LLC, and CAP Fleet Upfitters, LLC, along

with appellant, Lone Star Products and Equipment, LLC, did not sign and were not

parties to the Employee Confidentiality and Non-Solicitation Agreement that Caldwell

argues waives the requirement of a bond. While some of the entities that are parties to
Forbes v. Caldwell                                                                     Page 4
this lawsuit may have common ownership or management, they are still separate legal

entities that have not entered into an agreement to waive the requirement of a bond.

       Accordingly, there was no explicit waiver by all the parties to the temporary

injunction of the requirement that the trial court fix the amount of security or of

applicants to post a bond. We sustain Forbes’s and Lone Star’s second issue and need

not reach Forbes’s and Lone Star’s three other issues. Further, we reverse the trial court’s

order granting the temporary injunction and remand this cause to the trial court. We

dismiss as moot Forbes’s and Lone Star’s motion for emergency stay.




                                                 MATT JOHNSON
                                                 Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Reversed and remanded
Opinion delivered and filed May 28, 2021
[CV06]




Forbes v. Caldwell                                                                    Page 5